Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 1 of 19

RECE
SDNY PRO

  

US. DISTRICT COURT FOR THE

 

SOUTHERN DISTRICT OF NEW YORK motel -8 ANUS4S
SWEIGERT CIVIL CASE #:
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

NOTICE OF PLAINTIFE’S AMENDED MOTION FOR
PRELIMINARY INJUNCTIVE RELIEF PURSUANT TO
NEW _YORK CIVIL RIGHTS LAW SECTION 50 AND 51

~ REPLACES ECF DKT, 168

MAY IT PLEASE THE COURT:

This is an AMENDED MOTION that supersedes ECF Dkt. 168 and is a MOTION to seek
INJUNCTIVE RELIEF to restrain the Defendant from the continuous use of the Plaintiff's
persona, name and imagery pursuant to NYCRL §§ 50, 51. NOTE: the original of this
pleading was mailed via U.S. Priority Mail (U.S.P.M.) and has apparently become lost in the

system. As of 12/04/2020 the U.S.P.M. tracker displayed the following:

 

December 3, 2020

In Transit, Arriving Late

Your package will arrive later than expected, but is still on its way. It is currently in transit to the
next facility.

November 29, 2020, 4:05 pm

Arrived at USPS Regional Origin Facility

LOS ANGELES CA NETWORK DISTRIBUTION CENTER

 

 

 

A certificate of service is included on the last page of this document. So sworn under oath.

PDs

Signed this day of December 2020.

G. SWEIGERT, C/O

GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.or

 

| 12:4. 20
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 2 of 19

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE OF CONTENTS ....csscssssscsesceesesssssccossssanestesnesnscscegessessensasassssonsceasseoaucceneesoconsnunscasenessennens 2
TABLE OF AUTHORITIES .......:cccssessossssscsenesssscessessceaenessssseenssogennsensesanusesesanesannacescevesnesssenssens 3
SUMMARY OF RELIEF SOUGHT........:ccsccssessestess atsosaneesesseesonssssnsacceuresenseeansnsessesassuses 4
PRELIMINARY STATEMENT ....c.cccccccssassnssssressscsrsensssarssenssnscesssncnnantisonsscnsansenssassneenssconteaaaense 5
PROCEDURAL HISTORY .......ccccsssessssssssersscnstescenssnenssnsnecsesanesesonsssacsessnsnassennmusauavensovensenseotensans 5
LAW AND ARGUMENT......ccccssssssssssrsecessorsseresnessscsnssscenssseantacensnsassssassccarsssneaseusnnasseanunuseseegsnnes 12
CONCLUSION uu .csscscssssesssesesccessssssssessensanscsorserecarevessnsanssncssteasensannensonnecnunsosoonsananseatsnusocsnasansenes® 16
CERTIFICATE OF SERVICE. .10......sssscssscsssssesnensneserecsssecssenssssensaseuenscesesseonmmuartisesenesaetnensenseas 18
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 3 of 19

TABLE OF AUTHORITIES

Cases

Allen v. National Video, 610 F. Supp. 612, 617-618 (S.D.NLY. 1985)... cccssssssssecssssesesseeeenees 16

Kennedy Onassis v. Christian Dior N.Y., 122 Misc. 2d 603, 604, 472 N.Y.S.2d 254, 256 (Sup.

NY 1984) ceccccsssscssccssssccseesesssssssececessesssssnsessssvsssssssesesssayuasssassneeee sssssanseuusarsesensvavinassseesaneane 17
Leon v Martinez, 84 NY2d 83, 87-88 [1994] oc ecscsssescssssessessesescssessesessesssseessesesansecaesaseaeeases 13
Lohan y. Take-Two Interactive Software, Inc.,. 97 N.E.3d 389 (N.Y. 2018)... 12

The National Academy of Television Arts and Sciences, Inc., et al. v. Multimedia Systems Design,

TnC., ZO-CV~-T269 oc ccccccccccsscssscsscsuesceeeeseressssssesasarussussauecaussusscausesuavassscsssusscenssasascensscenssudsesaeses 7
Statutes
AMEND. I, U. 8S. Const. sscsceussesaseasssnssvsee peveuanvsusevenseuasensseusssessaueascuccsscesceastscessacessecseeaavarsusaaeceas 9
NYCRE, § SL eee ceesseceeseeceeseeseeseseeesaeseeseseceasesreseaseassecsenssacseeatassanesuenenssasseneensasseeesee 5, 12, 13
Rules
United States Department of Defense (DoD) Directive 8570 oo. ccecssessetetesssseeeesssssreeeseeeneees 14
Treatises

Can Simulation Hacking IT Guru Sweigert Explain BAE's Bit Spread 9/11? With David Hawkins
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 4 of 19

SUMMARY OF RELIEF SOUGHT
THE PLAINTIFF REQUESTS injunctive relief against the Defendant. New York Civil Rights
Law supports the Plaintiffs request that images, surnames, and other persona identification used

in the promotion of commercial video podcasts should be restrained.

Technical instrumentalities in the form of video podcast “thumb nails”, titles and descriptions
herald and announce the availability of the commercial video content. The Plaintiff does not
propose that video content itself should be curtailed or enjoined by this Court. Rather, the use of
content “wrappers” (thumb nails, titles and video descriptions). The federal court in this district

agrees with this position.

Therefore, at a minimum ALL images depicting Plaintiffs likeness in podcast video “thumb
nails”, and ALL references to his name used in video podcast titles and descriptions, as clearly
identified in the Second Amended Complaint (ECF Dkt 88), should be removed from the view
of the general Internet browsing public and from ALL social media platforms controlled by the
Defendant until such time as those commercial podcast video wrappers remove the imagery /
name / persona of the Plaintiff, UNLESS the Defendant can demonstrate that the discontinued
commercial use of such “wrapper” instrumentalities (imagery in “thumbnails”, names in titles
and descriptions) will cause some kind of detriment or injury to the Defendant that would tip the

equitable injunctive relief balance in his favor.

These wrapper instruments are separate and apart from any content of the video podcast itself.
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 5 of 19

PRELIMINARY STATEMENT
New York’s privacy laws are codified in Article 5 of its Civil Rights Law. Section 50 of New
York’s Civil Rights Law states: “A person, firm or corporation that uses for advertising
purposes, or for the purposes of trade, the name, portrait or picture of any living person without
having first obtained the written consent of such person, or if a minor of his or her parent or

guardian, is guilty of a misdemeanor.”

Plaintiff D. George Sweigert commenced this action against the Defendant Jason Goodman and
his social media podcast “business” CrowdSource The Truth (CSTT) for, in part, knowingly
using Plaintiff's image and name for commercial or advertising purposes, without Plaintiff s
consent, in violation of Section 51 of the Civil Rights Law of the State of New York (NYCRL §
51). As outlined in the Second Amended Complaint (SAC, Dkt. 88), the Defendant’s use is

intentional and does not represent a mere incidental misappropriation for commercial use.

Plaintiff now comes (with this motion) to seek injunctive relief pursuant to NYCRL § 51, which
provides that a person whose image is used without consent may maintain an equitable action “to

prevent and restrain the use” of such imagery.

This request for injunctive relief does not rely on, or challenge, the actual content of the
Defendant’s podcast videos that are described in the SAC (Dkt. 88). It is the wrapper “thumb
nail” designs and use of names in titles and video descriptions that is challenged pursuant to

NYCRL § 51.

PROCEDURAL HISTORY
Plaintiff alleged that the Defendant has used Plaintiff's image and name without his consent in

the SAC (Dkt. 88) and the First Supplemental Complaint (FSC, Dkt. 150). The magistrate has
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 6 of 19

ordered that the SAC is to be supplemented by “paragraphs I, 39 through 45 and 47 through
50” of the FSC, see ORDER (Dkt. 160). The Defendant’s various motions to dismiss the claims

of the SAC and FSC have been heard and terminated.

The Defendant did not file ANSWER to the SAC (Dkt. 88) although ORDERED to by the
magistrate on 10/24/2019 (Dkt. 97). This ORDER was amplified and re-affirmed on 11/14/2019
by another magistrate’s ORDER (Dkt. 102). An “Answer” was due by 11/18/2019 (Dkt. 102).
‘The Defendant failed to file an answer to the SAC (Dkt. 88). Instead, the Defendant filed a
motion to dismiss with an accompanying memorandum (sce Dkt. 105 and 106). The Court will
recall that the Plaintiff questioned these papers (Dkt. 105 and 106) in a letter motion of
11/25/2019 (Dkt. 112). On 08/03/2020 the presiding judge terminated the Defendant’s motion
to dismiss (Dkt. 106) via ORDER (Dkt. 140). The Defendant made no attempt to amend, vacate

or otherwise modify the Court ORDER of 08/03/2020 (Dkt. 106).

The Defendant had filed an ANSWER to the operative complaint (Dkt. 5) on 10/10/2018 (Dkt.
35). In that 10/10/2018 pleading (ANSWER) the Defendant provided affirmative defenses to the

allegations raised.
BACKGROUND STATEMENT

1. For the purposes of this motion the Defendant has not denied the allegations of the SAC
(Dkt. 88), although ordered to provide an “Answer” by ORDERS of 10/24/19 and 11/18/2019.
Instead, the Defendant filed a motion to dismiss (Dkt. 106) which was terminated by ORDER of
08/03/2020 (Dkt. 140). The Defendant has sufficiently forfeited any opposition to the SAC
(Dkt. 88). Thus, the well-pleaded factual allegations of the SAC (Dkt. 88) should be assumed to

be true by this Court as they have never been denied by the Defendant.
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 7 of 19

2. It is undisputed that the Defendant has used the Plaintiff's name and image in an
exploitative and non-incidental manner in promotional commercial podcasts to tens of thousands
of people. Defendant’s on-going use of Plaintiff's image/name is open-ended, continuous, and
non-stop.

3. To amplify the commercial nature of Defendant’s “business” it is instructive to review
the Defendant’s e-mail message to the magistrate judge on 11/13/2019. The Defendant advised
the magistrate that, “/o/nline broadcasting is my full time job and primary source of income” and
“has crippled my on-line business by preventing me from live streaming my daily broadcasts”
and “/tfhis has negative impacted my income” and “disrupt my day to day life, my business ”.

} Jason Goodman strsth@icrowdsourcethetruth.org> 1113/2019 753 PM or fd

To Aaron_N¥SDChambers@nysd.uscourts.gov Copy Oavid George Acton Sweigert 16

Fephy Reply ail Forvard iisicte

   

Thank you your honor, however Mr. Outtrim’s inappropriate actions have revealed new evidence that is extremely
significant and must be included in my answer. Quttim’s latest action provides further proof of the alleged conspiracy
between Plaintiff and others including Outtrim. This causes me to request that you reconsider today's order given the
fallewing circumstances:

lrrespective of Mr. Quttrim’s denial of intervention, his reason for attempting to intervene changes my answer and
requires additional time to complete, Prior to emailing you inappropriately, Mr, Outtrim submitted a fraudulent complaint
to YouTube that has crippled my online business by preventing me from live streaming my daily broadcasts to my
audience of 85,000 viewers. This has negatively impacted ray income and is a clear example of the ongoing extrajudicial
steps Plant ang his associates have taken in their persistent and escalating effort to disrupt my day to day life, ny
business and my ability to defend myself in this legal mater.

Online broadcasting is ry full time job and primary source of income, The YouTube penalty will continue indefinitely IF
Qutinen is able to onan to Google that he has an achive IAWSLIt against me for the same claim he has submitted to
YouTube, itis extremely important to my defense that | have the additional time requested so | may adequately explain

aad present the relevant facts and cletails related to shed light on this newest development and so the court may consider
these facts in rendering its decision,

| respectfully request that you reconsider the order and allow me the time extension. | stand ready to submit another
motion for extention of time # that wauld please the court.

Jason Gaodman, Defendant Pro Se

 

mi is nota valid email address far Defendant and has been inappropriately

introduced into these proceedings by Plaintiff

Above: E-mail message from Def to the Magistrate 11/13/2020
4, Indeed, the New York state licensed corporate entity for which the Defendant purports to
be the “C.E.O.” is entangled in related litigation (see The National Academy of Television Arts

and Sciences, Inc., et al. v. Multimedia Systems Design, Inc., 20-CV-7269, Hon. Valerie E.

7
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 8 of 19

Caproni presiding [herein NATAS lawsuit]). Multimedia is the corporate entity to which the
U.S. Patent and Trademark Office (U.S.P.T.O.) has assigned the trademark “CrowdSource The

Truth” (CSTT).

CROWDSOURCE THE TRUTH - Trademark Information

By Multimedia System Design, Inc Fi

 

The CROWDSGURCE THE TRUTH trademark was assigned a Serial Number #87752970 ~ by the United
States Patent and Trademark Office (USPTO). Trademark Serlal Number is a unique ID to identify the
CROWDSOURCE THE TRUTH mark in USPTO. The CROWDSOURCE THE TRUTH mark is filed in the category
of Education and Entertainment Services . The legal correspondent for CROWDSOURCE THE TRUTH
trademark is MULTIMEDIA SYSTEM DESIGN, INC, 252 7TH AVENUE, 6S NEW YORK, NY 10001 . The current
status of the CROWDSOURCE THE TRUTH filing is REGISTERED.

Based on Multimedia System Design, Inc, the CROWDSOURCE THE TRUTH trademark is used in the
following business: Providing on-line videos featuring news in the nature of current event reporting, not
downloadable .

Cite: https://Awww.trademarkelite.com/trademark/trademark-
detail/87752970/CROWDSOURCE-THE-TRUTH

5. All of the publicly available podcasts distributed across more than 13 CSTT social media
properties contain a solicitation for members of the public to become paying “patrons” on credit
card processing “pay walls” known as PATREON and Subscribe Star. These members of the
public are enticed to watch these commercial video podcast via the use of 100% pure

commercial “wrappers”.
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 9 of 19

Mea ie Cie ee

 

ete ey dsourcethetruth

Sunday with Charles — Honey, | Shrunk the Landslide

12,272 views « Streamed live 7 fours ago lize jh SHARE =) SAVE as.

 

  

Jason Goodman

SUBSCPIBEN my

Cite: https://www.youtube.com/watch?v=WAzXIRL-5UO

6. Plaintiff is not seeking a First Amendment analysis of the video podcast content itself;
but, rather those technical instrumentalities that attract members of the general Internet browsing
public to click on the particular promoted video (e.g. thumb nails, titles, video descriptions, etc.).
These instruments are not embedded in the supposed “protected” content of the video podcast
and are not subject to a First Amendment analysis.

7. In the future, the Court may indeed attempt to determine the exact nature of the
Defendant’s podcast content, as to whether it can be fairly construed as protected by AMEND. I,
U.S. Const.. That should not be the question before the Court with this pleading.

8. The Court is asked to narrowly construe the use of the Plaintiff’s imagery and surname
(likeness, name, persona) in the use of “thumbnails”, “titles” and “video descriptions” that herald
the publication of the video.

9, Below is an example of a “thumbnail” to herald a video and entice members of the
general Internet browsing public to watch. As described in the SAC (Dkt. 88) the video is

entitled “Can Simulation Hacking IT Guru Sweigert Explain BAE's Bit Spread 9/11? With David
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 10 of 19

Hawkins.” ”, release 3/1/2019, at tie-mark 12:47. Internet URL:

hitps://www.youtube.com/watch?v=7J2IhyrT4PO&t=12s

gocoman emcal nacxer

pas

 

‘Can Simulation Hacking IT Gury Sweigert Exptain BAE's Bit Spread 9711? With David Hawkins:
Jute

 

3,586 views
fe Be ee he Fle

Ebvamed ton cot Mar £200
few

 

Aa S HIT gai ana ihe é BAE AL
aR eo thet ebrode dn Pak eon cert SubsonbcSier

Above: Representative example of thumb nails with the Plaintiff's likeness (Dkt. 88).
10. As described in the SAC (Dkt. 88, para. 38) the use of the Plaintiff's name and image in

the above example is accompanied by the following video description.

 

Streamed live on Mar 1, 2019
David continues to explore the capabilities of a S.H.LT. guru and the possibility
that ethical hacking could compromise BAE Bit spreading technology.

 

 

 

11. Presented below are the upload editing screens for the social media service YouTube,
LLC (youtube.com). During the uploading process the content creator has the choice of creating
a video title, a video description and to upload a pictorial electronic file (such as a .JPEG file) to

act as a thumb nail. These features are referred to as the “wrapper” of the video.

10
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 11 of 19

20201001 152641 Savedasdan FB x

Details Videu elements Visibility

Details

 

Title (required)
20201001 152641

 

+ Uploading video... - :.

Video bak
bitps://youtu. be/w9VO71uV7ry Oo

Fitename

20201001_152641.mp4

Thambhsnsil

6°; boinaded

 

Above: YouTube upload control panel

20201001 152641 Saved agdralt =X

Details Video etemenis Visibility

oO

Thumbnail :
Select or upload agdonwe thar shows whars in your video. A good thurnBaat stands cut aod : : , Uploading video...
" : mee Lear more : , BS

Bn OO

Unidad thumons3
VWielow iiak

hitps://youtu.be/w9YOZTUV7TY 0
Playlists
Add your vide to ong or mere playiisiz. Playists can help viewers discover yous Contant
fsster Leam more

Filename

20201001_152641 mp4

Oo upiosdad

 

Above: YouTube upload control panel

11
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 12 of 19

LAW AND ARGUMENT

Injunctive Relief
12. As noted above, NYCRL § 51 provides that a person whose image or name is used
without his consent may maintain an equitable action “to prevent and restrain the use” of the
image / name.
13. =‘ The facts alleged in the SAC & FSC establish all elements necessary to obtain injunctive
relief from this Court. Defendant has not denied the allegations presented in the SAC (Dkt. 88)
or the FSC (Dkt. 150). The allegations are within the scope of NYCRL §§ 50, 51 have not been
contested. For the purposes of this motion any statements in the complaint that have not denied
should be taken as true by this Court.

Technical “avatar” like materials can be restrained from publication
14. The courts have determined that imagery / name / persona commercial misappropriation
can be restrained by NYCRL § 51. Even if the image has been modified, as in the case of the
grotesque images the Defendant creates.
15. “We conclude a computer generated image may constitute a portrait within the meaning
of that law,” Lohan v. Take-Two Interactive Software, Inc.,. 97 N.E.3d 389 (N.Y. 2018). The
Lohan court reasoned:

“Federal courts share the view that “any recognizable likeness, not just an actual
photograph, may qualify as a ‘portrait or picture’ ” (Burck v. Mars, Inc., 571 F.Supp.2d
446, 451 [S.D. N.Y.2008], quoting Allen v. National Video, Inc., 610 F.Supp. 612, 622
[S.D. N.Y.1985]), having ruled that a composite photograph and drawing (Ali v.
Playgirl, Inc., 447 F.Supp. 723, 726 [S.D. N.Y.1978] ) and a cartoon (Allen, 610 F.Supp.
at 622) may trigger the protections of Civil Rights Law article 5. In view of the
proliferation of information technology and digital communication, we conclude that a
graphical representation in a video game or like media may constitute a “portrait” within
the meaning of the Civil Rights Law.”

12
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 13 of 19

16. The social thumb nail feature, video description and title feature are wrapper
instrumentalities identical to the Lohan “avatar”. As noted in the Lohan court, it is the non-
consensual misappropriate of a likeness / name /persona for commercial reasons that triggers
protections under NYCRL § 51. Quoted in relevant part:

“In point of fact, Civil Rights Law §§ 50 and 51 “were drafted narrowly to encompass
only the commercial use of an individual’s name or likeness and no more” (Arrington, 55
NY2d at 439). Based on that slender legislative intent, courts determining questions of
the application of Civil Rights Law § 51 have limited the remedial use of that statute.”

17. Relying on Leon v Martinez, 84 NY2d 83, 87-88 [1994] the Lohan court reasoned:

“Manifestly, there can be no appropriation of [a] plaintiff’s [likeness] for commercial
purposes if he or she is not recognizable from the [image in question]” (Cohen, 63 NY2d
at 384). It follows that “a privacy action [cannot] be sustained . . . because of the
nonconsensual use of a [representation] without identifying features” (id.).

18. Unlike Lohan, the Plaintiff is easily recognizable in the grotesque portraits, accompanied
by video descriptions that herald the Plaintiff's name, as catalogued in the SAC (Dkt. 88).
Irreparable Career Damage
19. Because Plaintiff is seeking a preliminary injunction pursuant to NYCRL § 51, the
irreparable harm analysis in this case differs from a traditional preliminary injunction analysis.
NYCRL §§ 50, 51 on their face entitle private plaintiffs to seek injunctive relief so long as they
have suffered an injury as a result of a defendant’s misappropriation of the plaintiff's persona,
name and likeness.
20. In his social media podcasts, while using technical wrapper instrumentalities, the
Defendant has improperly used the persona, name and imagery of the Plaintiff for “advertising
and trade” to promote video podcast content that solicits credit card payment third-party payment
sites PATREON and SubscribeStar “pay-walls” (a techno industry term that is a spin-off of
firewall”).

13
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 14 of 19

21. The SAC & FSC describe instances when the Defendant specifically targeted the
Plaintiff's career in the form of his accreditation as a Certified Ethical Hacker (CEH).

22. United States Department of Defense (DoD) Directive 8570 sets out the requirements for
the “Information Assurance” workforce covering policies and responsibilities regarding the
training, certification, and workforce management, The Cyber Security Service Provider (CSSP)
DoD 8570 designation requires the CEH.

23. As the Court will recall, the SAC (Dkt. 88) is bulging with the evidence of the
misappropriate of the Plaintiff's persona / likeness / name in technical wrapper instrumentalities.
Defendant’s podcasts that include imagery of the Plaintiff, variations of the name “David
Sweigert” and commercial career terminology such as “ethical hacker” in the title, description, or
meta-data, injure the Plaintiff's career, business and technical reputation. Examples shown

below:

HOME VIDEOS

  
 
   

canag, COMMUNITY CHANNELS ABOUT Qe
ry ff $ Ethical Hacker sweigert a a ¥ eatherman and Cornfield Cruiser
meager? with David Haykint

Jason GORE MESURE Streamed 1 year ago

      
 
  
 
 
 

the Weather Underground always remained dedicated to destroying ihe United States of America, With
Bernadine Bohm and Bill Ayers on faculty at Northwestern and Uc it seems bkely they remain...

“ide DeConto's

   
 

Jason Goodman « 3K views + Streamed 4 year ago .

David Sweigerl is a prolific public figure. He makes daily video braadcasts commenting on the current
political climate and various aspects of social media.and technology. He is an author...

 
 
 
 
 

: " Did Sweigert Break Entrust & Amec Chains Linking EVL Teachers to
* Bentagon é & x WTC 7 with David Hawkins

we "streamed 1 year aga

Does breaking the chain of custody nullify evidence from a legal standpoint? Does David Sweigert know
ihis and actively seek to do so? Could ethical hacking break the chain of custody of...

Above: Small sample of CSTT podcasts featuring the Plaintiff

14
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 15 of 19

24, —- For over a decade the Plaintiff has published technical reports and books that advance the
state of the art of cyber security incident response. The Plaintiff is active in the research and
publishing of new techniques to reduce the severity of critical infrastructure outages, etc. This
journey towards technical excellence represents the “persona” and “personage” of the Plaintiff.
Not only does the Defendant want to exploit the imagery and name of the Plaintiff but the
Defendant wants to exploit the persona / personage of the Plaintiff as well — this violates
NYCRL §§ 50,51.

25. Contributing to the state of the art via published peer reviewed articles and treatises is a
professional requirement of a CEH holder. These grotesque podcast technical wrappers have a
cumulative negative impact on the Plaintiff's career, technical standing, consultative
opportunities, etc.

26. Peer-viewed security experts researching in the cyber security field as just as apt to
stumble across the Defendant’s grotesque creations as they could discover serious technical
articles requiring peer review written by the Plaintiff.

27. In essence, the Defendant has used these technical wrapper instrumentalities to poison the
Internet’s peer reviewed cyber security well and muddy the critical infrastructure protection
waters to cast a shadow of humiliation and doubt on the Plaintiff. This is directly and indirectly
damaging to the Plaintiffs career, business abilities, technical standing in the community, etc..
This type of reputational harm has a direct impact on Plaintiff's professional reputation and long-

term career prospects.

15
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 16 of 19

 

Cross-Domain Interoperability in a Cyber Warfare Response: Minimizing
Threat Rigidity in Emergency Management and Cyber Security
by Mr David Sweigert M.Sci. | Mar 28, 2018

Paperback
SH 95

_/prime Get it as soon as Mon, Nov 23
FREE Shipping on orders over $25 shipped
by Amazon

 

 
 
  

Avoiding the Digital Maginot Li ankrangency, Manager's Guide to
Modernizing Cyber Resilienge: :Peer-review copy }
by Dave G. fueige | Nov 72,2019 men ~

ee ek vs

Paperback

$599

./prime Get it as soon as Mon, Nov 23

FREE Shipping on orders over $25 shipped
by Amazon

 

 

 

28. As noted in Allen v. National Video, 610 F. Supp. 612, 617-618 (S.D.N.Y. 1985) and
Kennedy Onassis v. Christian Dior N.Y., 122 Misc. 2d 603, 604, 472 N.Y.S.2d 254, 256 (Sup.
NY 1984) even the use of “look-alikes” for advertising and trade purposes that create an “overall
impression” of the plaintiff was held as a sufficient violation of the law as it amounts to an
appropriation of another’s likeness for commercial advantage without consent.

CONCLUSION
This pleading performs a carve out of the wrapper thumbnail / name issue apart from any
legitimate First Amendment issues concerning video podcast content.
The Defendant has misappropriated the Plaintiff's name and likeness into wrapper
instrumentalities to promote to the Defendant’s commercial content to the general Internet

browsing public.

16

 
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 17 of 19

These instruments (thumbnails, titles and descriptions) are not intrinsically newsworthy and are
not embedded within the video podcast content. Rather these instruments act as an advertising
announcement for members of the general Internet browsing public to watch commercial video

content. These wrappers are 100% commercial content.

The Defendant will not be harmed if he is restrained for this continued commercial exploitation
of the Plaintiff. The Defendant will not be financially harmed by any order of this Court
directing the Defendant to cease and desist the commercial exploitative use video podcast

wrappers that include the Plaintiff's persona, name or likeness.

DS _

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975

12-420

 

17
Case 1:18-cv-08653-VEC-SDA Document 174 Filed 12/08/20 Page 18 of 19

CERTIFICATE OF SERVICE

following addressees on the

IT HEREBY ATTEST that a true gopy of the attached pleadings has been sent to the
i of December via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, #200

US. District Court

500 Pearl Street

New York, New York 10007-1312

aT

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

12-4 -2¢

18
 

 

  

  
    

 

|

PRESS FIRMLY TO SEAL

 

. 9505 5067 1486 0339 3512 37

 

==y UNITED STATES
@ POSTAL SERVICE «

   

@ Expected delivery date specified for domestic use. .

l@ Most domestic shipments include up to $50 of insurance (restrictions apply).*
@ USPS Tracking® included for domestic and many international destinations.
#@ Limited international insurance.™

@ When used internationally, a customs declaration form is required.

‘insurance does not cover certain iterns, For details regarding claims exclusions see the
Domestic Mail Manual at http://pe.usps.com.

“* See international Mail Manual at htip://pe.usps.com for availability and limiations of coverage.

  
  

  
  

 
 

LAT RAT OPE

ONE RATE @ ANY WEIGHT

    

To schedule free Package Pickup,
scan the QR code.

TRACKED # INSURED

TIT

_PS00001 000014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EP14F May 2020
OD: 12 1/2 x9 1/2

 

 

USPS.COM/PIGKUP

 

USPS TRACKING® NUMBER

FROM:

 

 

q

 

 

  
    

 

 

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-natice@mailbox.org

TO:

PRO SE OFFICE, Room 200
U.S. District Court

500 Pear! Street
New York, New York 10007-1312

 

 

U.S. POSTAGE

$7.75

PM 2-Day
95603 0006
Date of sale
2/04/20
6 250)
4

949401 204120707

i

This packaging is the property of the'U.8. Postal Service? and is provided solely for use in sending Priority Mail®.and Priority Mail international® shipments

 

Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postai Service, May 2020; All rights reserved.

FOLD HERE ----

Worcs

 
